UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


EARL HAGAN, III, #08640-078                      §
                                                 §
versus                                           §    CIVIL ACTION NO. 4:16-CV-474
                                                 §    CRIMINAL ACTION NO. 4:00-CR-78(1)
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (#21) concluding

that the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed

pursuant to 28 U.S.C. § 2255 should be denied and dismissed with prejudice. No objections were

timely filed.

         The Court concludes that the findings and conclusions of the Magistrate Judge are correct,

and adopts the same as the findings and conclusions of the Court.

         It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#3) pursuant to 28 U.S.C. § 2255 is DENIED and the

case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by

either party not previously ruled upon are DENIED.

         SIGNED at Beaumont, Texas, this 5th day of July, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
